                 9:20-cv-00296-MBS                Date Filed 05/29/20        Entry Number 24            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  James Dewayne Sanlin
                                                                    )
                            Plaintiff
                                                                    )
                       v.                                                   Civil Action No.       9:20-cv-00296-MBS
                                                                    )
 Cherokee County Detention Center, Sheriff Muller,
                                                                    )
         Major Anderson, Captain Wells,
                           Defendant
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                       .

O other: Plaintiff, James Dewayne Sanlin, shall take nothing of Defendants, Cherokee County Detention Center, Sheriff
Muller, Major Anderson, Captain Wells, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is
dismissed without prejudice.



This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Margaret B Seymour, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Bristow Marchant, United States Magistrate Judge.

Date: May 29, 2020                                                         ROBIN L. BLUME, CLERK OF COURT

                                                                                                 s/H.Cornwell
                                                                                        Signature of Clerk or Deputy Clerk
